COURT OF APPEALS
                                    EIGHTH DISTRICT OF TEXAS
                                         EL PASO, TEXAS


    RAUL SARABIA, JR,                                    §                  No. 08-22-00064-CR

                                    Appellant,           §                     Appeal from the

    v.                                                   §              207th Judicial District Court

    THE STATE OF TEXAS,                                  §                of Comal County, Texas

                                    Appellee.            §                   (TC# CR2018-305)


                                                OPINION

         On February 10, 2020, Appellant entered a plea bargain agreement, pleading guilty to

aggravated kidnapping and evading arrest in a motor vehicle, and pleading true to an enhancement

and deadly weapon finding in Comal County.1 Pursuant to the agreement, the trial court sentenced

Appellant to fifteen years imprisonment in the Institutional Division of the Texas Department of

Criminal Justice. Appellant subsequently sought to withdraw his plea as involuntary. After a

hearing on the voluntariness of his plea, the trial court denied the request.




1
  This case was transferred from the Third Court of Appeals pursuant to a docket equalization order issued by the
Supreme Court of Texas. See TEX.GOV’T CODE ANN. § 73.001. We follow the precedent of the Third Court of Appeals
to the extent it might conflict with our own. See TEX.R.APP.P. 41.3.
                                     I.      FRIVOLOUS APPEAL

          Appellant’s court-appointed counsel has filed a brief in which he has concluded that the

appeal is wholly frivolous and without merit. The brief meets the requirements of Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L.Ed.2d 493 (1967), by presenting a professional

evaluation of the record demonstrating why, in effect, there are no arguable grounds to be

advanced. See In re Schulman, 252 S.W.3d 403, 406 n.9 (Tex. Crim. App. 2008) (“In Texas, an

Anders brief need not specifically advance ‘arguable’ points of error if counsel finds none, but it

must provide record references to the facts and procedural history and set out pertinent legal

authorities.”); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978). Counsel notified the Court

in writing that he delivered a copy of counsel’s brief and the motion to withdraw to Appellant, and

he advised Appellant of his right to review the record, file a pro se brief, and to seek discretionary

review. Kelly v. State, 436 S.W.3d 313, 318-20 (Tex. Crim. App. 2014) (setting forth duties of

counsel).

          We have carefully reviewed the record and counsel’s brief. We agree that the appeal is

wholly frivolous and without merit, and we find nothing in the record that might arguably support

the appeal. The judgment of the trial court is affirmed.

                                  II.     MOTION TO WITHDRAW

          We believe Appellant’s counsel has substantially complied with the requirements of

Anders and Kelly. Therefore, we grant counsel’s motion to withdraw. See Anders, 386 U.S. at 744;

Kelly, 436 S.W.3d at 318–20. No substitute counsel will be appointed. In the event Appellant

wishes to seek further review of this case by the Texas Court of Criminal Appeals, he must either

retain an attorney to file a petition for discretionary review or file a pro se petition for discretionary

review.



                                                    2
       Any petition for discretionary review must comply with Rule 68.4 of the Texas Rules of

Appellate Procedure. Additionally, any petition for discretionary review must be filed in the Court

of Criminal Appeals within thirty days from the date of either this opinion or the last timely motion

for rehearing that is overruled by this Court. See TEX. R. APP. P. 68.2, 68.3.

                                       III.    CONCLUSION

   We affirm Appellant’s conviction and sentence and grant counsel’s motion to withdraw.



                                              SANDEE B. MARION, Chief Justice (Ret.)

December 20, 2022

Before Rodriguez, C.J., Alley, and Marion, C.J.(Ret.)
Marion, C.J. (Ret.) (Sitting by Assignment)

(Do Not Publish)




                                                 3